              Case 10-50289-MFW         Doc 218    Filed 07/08/19     Page 1 of 3


             IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE DISTRICT OF DELAWARE
________________________________________________________________________

In re:                                    :     Chapter 11
                                          :     Case No. 08-10856 (MFW)
Tropicana Entertainment, LLC, et al.      :
              Reorganized Debtors,        :     Jointly Administered
________________________________________________________________________

Lightsway Litigation Services, LLC                     :
as Trustee of Tropicana Litigation Trust               :
                                                       : Adversary No. 10-50289 (MFW)
                                Plaintiff,             :
                                                       :
                 v.                                    :
                                                       :
William J. Yung, III,                                  :
Wimar Tahoe Corporation, f/k/a                         :
Tropicana Casinos and Resorts, Inc.,                   :
And Columbia Sussex Corporation                        : Ref. Docket No. 217
                                                       :
                                Defendants.            :


                      TWELFTH REVISED SCHEDULING ORDER

         To promote the efficient and expeditious disposition of adversary proceedings, the

following schedule shall apply to the above-captioned adversary proceeding. To the

extent this Order is inconsistent with prior Orders entered by the Court in this Adversary

Proceeding, this Order shall control.

         IT IS HEREBY ORDERED that:

         1.      The parties have advised the Court that the discovery planning conference

described in Fed.R.Civ.P. 26(f), made applicable by Fed.R.Bankr.P. 7026, has already

taken place.

         2.      The parties have advised the Court that they have served initial disclosures

under Fed.R.Civ.P.26(a)(1).

         3.      Fact discovery has been completed.
            Case 10-50289-MFW         Doc 218      Filed 07/08/19      Page 2 of 3


       4.      All expert discovery has been completed.

       5.      Pursuant to Order of Court dated April 5, 2019 (Adv. Docket No. 206),

trial in this adversary proceeding was postponed to a date and time to be determined, and

all deadlines in the prior Eleventh Revised Scheduling Order in connection with trial

were postponed as well.

       6.      Defendants filed a motion for summary judgment, which Plaintiff

opposed. By Order and Opinion dated May 29, 2019 (Adv. Docket Nos. 211, 212), the

Court denied Defendants’ motion.

       7.      Because the parties believe that disposition by the Court of certain

threshold legal issues will determine the nature of trial in this matter, the parties

simultaneously shall file and serve all motions in limine on or before September 16,

2019. Answering briefs (if any) shall be filed and served on or before November 14,

2019. Reply briefs (if any) shall be filed and served on or before November 22, 2019.

       8.      Plaintiff shall immediately advise the Chambers of Judge Walrath, in

writing, of any occurrence or circumstance which Plaintiff believes may suggest or

necessitate the adjournment or other modification of the trial setting.

       9.      The Deadlines contained in this Scheduling Order may be extended only

by the Court and only upon written motion for good cause shown. That said, the

deadlines set forth in this Scheduling Order are subject to further Order and change by

the Court.




                                             -2-
         Case 10-50289-MFW         Doc 218   Filed 07/08/19   Page 3 of 3


STIPULATED AS TO FORM:

CROSS & SIMON LLC                        GREENBERG TRAURIG


By: /s/ Joseph Grey                      By: /s/ Dennis A. Meloro
Joseph Grey (ID 2358)                    Dennis A. Meloro (ID 4435)
913 North Market Street                  The Nemours Building
Eleventh Floor                           1007 North Orange Street, Suite 1200
P.O. Box 1380                            Wilmington, DE 19801
Wilmington, DE 19899-1380                Telephone: (302) 661-7000
Telephone: (302) 777-4200                Email: melorod@gtlaw.com
Facsimile: (302) 777-4224 (fax)
Email: jgrey@crosslaw.com

       and                                       and

Herbert Beigel, Esquire                  George M. Vinci, Jr., Esquire
Herbert Beigel & Associates, LLC         Spector Gadon Rosen Vinci P.C.
63561 E. Vacation Drive                  1635 Market Street, 7th Floor
Tucson, AZ 85739                         Philadelphia, PA 19103
Telephone: (520) 797-9188                Telephone: (215) 241-8840
Facsimile: (520) 326-0181                Facsimile: (215) 531-9128
Email: hbeigel@msn.com                   E-Mail: gvinci@lawsgr.com


Attorneys for Plaintiff                  Attorneys for Defendants




  Dated: July 8th, 2019
  Wilmington, Delaware                        MARY F. WALRATH
                                       -3-    UNITED STATES BANKRUPTCY JUDGE
